                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 21-5258-DMG (SKx)                                    Date     July 2, 2021

Title Broadcast Music, Inc. v. Alexander Collin Baker, et al.                      Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
            None Present                                             None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
             SUPERIOR COURT

        On June 28, 2021, Defendants Alexander Collin Baker and Adam Bravery, LLC removed
this action from Los Angeles County Superior Court to this Court on the basis of minimal
diversity jurisdiction pursuant to the federal interpleader statute, 28 U.S.C. § 1335, and the
removal statute, 28 U.S.C. § 1441. [Doc. # 1.]

        There are a number of concerns with this Notice of Removal. First, it is unclear that the
removal is timely. Baker and Adam Bravery assert that 28 U.S.C. section 1446(b)’s deadline
should be equitably tolled and extended by 16 days because they initially improperly removed
the case to the District of Arizona, but cite to no law supporting the applicability of equitable
tolling in this case. See Not. of Removal at 10.

        Second, Baker and Adam Bravery acknowledge that not all Defendants have joined in the
removal, since Defendant Clair Marlo, who is properly joined and served in the state court
action, does not consent to removal. Id. at 12; see 28 U.S.C. § 1441(b)(2)(A) (“all defendants
who have been properly joined and served must join in or consent to the removal of the action.”).
To sidestep the rule that all defendants must consent to removal, Baker and Adam Bravery assert
that Marlo is fraudulently joined. See United Comput. Sys. v. At&T Info. Sys., 298 F.3d 756, 762
(9th Cir. 2002) (the “rule of unanimity” does not apply to “nominal, unknown or fraudulently
joined parties”) (citation omitted). The removing parties have the burden of proving the
existence of fraudulent joinder by “clear and convincing evidence.” Hamilton Materials, Inc. v.
Dow Chemical Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Defendants must meet their burden
here.

        Baker and Adam Bravery argue that Plaintiff BMI fails to state an interpleader claim
against Marlo because Marlo has no valid claim to the interpleaded funds. Not. of Removal at
13. This argument strikes to the heart of the interpleader action, in which BMI seeks judicial

CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 21-5258-DMG (SKx)                                     Date     July 2, 2021

Title Broadcast Music, Inc. v. Alexander Collin Baker, et al.                       Page     2 of 2

intervention to determine the rightful ownership of the interpleaded funds. And it is not clear
that Baker and Adam Bravery have shown that that there is “no possibility” that Marlo has a
claim to the interpleaded funds. Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal.
2009) (internal citations omitted). Baker and Adam Bravery seem to recognize as much when
they request that the Court issue an Order to Show Cause so that they may fully brief the basis
for removal. Not. of Removal at 13-14.

         In addition, even if the removal is timely and unanimous, the Notice of Removal
describes related litigation in the District of Arizona that may render that district a more
convenient venue. “For the convenience of parties and witnesses, in the interest of justice, a
district court may transfer any civil matter to any other district or division where it might have
been brought.” 28 U.S.C. § 1404(a).

        Accordingly, because it is not clear that removal was timely, or that non-consenting
Defendant Marlo was fraudulently joined, Baker and Adam Bravery are hereby ORDERED to
SHOW CAUSE why this action should not be remanded to Los Angeles County Superior Court
for lack of subject matter jurisdiction. In addition, they are ORDERED to SHOW CAUSE why
this case, even if properly removed, should not be transferred to the District of Arizona.

        Baker and Adam Bravery shall file a response by no later than July 16, 2021. Failure to
timely file a satisfactory response by this deadline will result in the remand of this action to
state court. Defendant Marlo and Plaintiff BMI may file replies, if any, by July 23, 2021.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
